UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2415


In re: AZANIAH BLANKUMSEE,

                    Petitioner.



On Petitions for Writ of Mandamus. (8:13-cv-02507-PWG; 8:15-cv-00837-PWG; 8:16-
              cv-02801-PWG; 8:16-cv-03436-PWG; 8:17-cv-02049-PWG)


Submitted: May 24, 2018                                           Decided: May 29, 2018


Before NIEMEYER, MOTZ, and FLOYD, Circuit Judges.


Petitions denied by unpublished per curiam opinion.


Azaniah Blankumsee, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Azaniah Blankumsee petitions this court for a writ of mandamus seeking an order

directing that (1) a certain district judge be recused from adjudicating his actions, and (2)

that any prior actions previously adjudicated by that judge be vacated and reassigned to

another judge. We conclude that Blankumsee is not entitled to mandamus relief.

       Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Kerr v. U.S. Dist. Court, 426 U.S. 394, 402 (1976); United States v.

Moussaoui, 333 F.3d 509, 516-17 (4th Cir. 2003). Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought. In re First Fed. Sav. &

Loan Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).

       We have reviewed Blankumsee’s petition and supplemental petition for a writ of

mandamus and conclude that he has not shown extraordinary circumstances warranting

mandamus relief. To the extent Blankumsee seeks to challenge the district court’s rulings

in an ongoing proceeding, mandamus may not be used as a substitute for appeal. In re

Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007). To the extent Blankumsee

requests that the district court judge be ordered to recuse himself from participating in

Blankumsee’s cases, Blankumsee has not established extrajudicial bias. See In re Beard,

811 F.2d 818, 826-27 (4th Cir. 1987).

       Accordingly, we deny Blankumsee’s petitions for a writ of mandamus.               We

dispense with oral argument because the facts and legal contentions are adequately




                                             2
presented in the materials before this court and argument would not aid the decisional

process.


                                                                PETITIONS DENIED




                                          3